COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00020-CR


MARTIN ALLEN GREEN                                                      APPELLANT
A/K/A MARTIN A. GREEN

                                          V.

THE STATE OF TEXAS                                                            STATE


                                      ------------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” Although

appellant has not signed the motion in compliance with rule 42.2(a) of the rules of

appellate procedure, appellant indicated in writing in a letter received in this court

on May 11, 2011, that he no longer wishes to pursue his appeal. Tex. R. App. P.

42.2(a). We suspend rule 42.2(a)’s requirement that appellant sign the motion to


      1
       See Tex. R. App. P. 47.4.
dismiss the appeal. Id.; see Tex. R. App. P. 2. No decision of this court having

been delivered before we received this motion, we grant the motion and dismiss

the appeal. See Tex. R. App. P. 43.2(f).



                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 26, 2011




                                   2